COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


MELISSA YOUNG
                                            MEMORANDUM OPINION *
v.   Record No. 1435-00-2                       PER CURIAM
                                               MAY 29, 2001
MARSHALL FORREST, JR.


            FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                      William R. Shelton, Judge

            (Roy J. Baldwin, on brief), for appellant.

            No brief for appellee.


     Melissa Young (mother) appeals the decision of the circuit

court transferring physical custody of her daughter, Brittney

Blanks, to Brittney's natural father, Marshall Forrest, Jr.

(father).   On appeal, mother contends that the circuit court erred

in (1) transferring custody of Brittney to father, and (2)

speaking with Brittney in camera without preserving a record of

the interview.    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
prevailing below.    See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                              Background

     Brittney was born July 21, 1989.      Mother and father never

married.   Mother was Brittney's primary custodial parent pursuant

to a March 5, 1992 custody order, and father had visitation

rights.    After mother moved to Alaska with her husband and

Brittney, father petitioned the juvenile and domestic relations

district court for custody of Brittney on October 27, 1999.     The

district court awarded father custody, and mother appealed to

circuit court.

     At the circuit court hearing, both parties requested that the

trial judge speak with Brittney in camera.     After considering the

evidence, including testimony, depositions, and the in camera

interview with Brittney, the court awarded father physical custody

of Brittney.

                               Analysis

                                  I.

                 In custody disputes the welfare of the
            children is of primary and paramount
            importance. Durrette v. Durrette, 223 Va.
328, 331, 288 S.E.2d 432, 433 (1982). In
            determining the best interests of the
            children, a court must consider all the
            evidence and facts before it. Brown v.
            Brown, 218 Va. 196, 199, 237 S.E.2d 89, 91
            (1977). The trial court's decision, when
            based upon an ore tenus hearing, is entitled
            to great weight and will not be disturbed
            unless plainly wrong or without evidence to


                                - 2 -
            support it. Carter v. Carter, 223 Va. 505,
            508-09, 291 S.E.2d 218, 220 (1982).

Venable v. Venable, 2 Va. App. 178, 186, 342 S.E.2d 646, 651

(1986).

            In determining the best interests of the
            child, a court must consider all of the
            factors set out in Code § 20-124.3. Sargent
            v. Sargent, 20 Va. App. 694, 701, 460 S.E.2d
596, 599 (1995). It is well established
            that failure to consider all of the factors
            is reversible error. See, e.g., Robinson v.
            Robinson, 5 Va. App. 222, 227, 361 S.E.2d
356, 358 (1987). A trial court need not,
            however, "'quantify or elaborate exactly
            what weight or consideration it has given to
            each of the statutory factors.'" Sargent,
20 Va. App. at 702, 460 S.E.2d at 599
            (quoting Woolley v. Woolley, 3 Va. App. 337,
            345, 349 S.E.2d 442, 426 (1986)).

Piatt v. Piatt, 27 Va. App. 426, 434, 499 S.E.2d 567, 571

(1998).

     The trial court stated that it "consider[ed] the arguments

of counsel, the depositions, the evidence presented ore tenus

and the applicable law."   The court heard testimony from

father's neighbor, Dawn Wilhelm, who noted that Brittney often

arrived for her visits looking unkempt and unclean.   Wilhelm

also noted that she observed Brittney eat her meals ravenously,

and wondered whether she was undernourished at her mother's

house.    Father testified that he was unaware of mother's plan to

move to Alaska.   The evidence demonstrated that father has been

involved in Brittney's life.   The trial court's decision is

supported by the evidence and is not plainly wrong.


                                - 3 -
                                II.

     Mother argues that the trial court erred in speaking with

Brittney in camera without preserving a record of the interview.

Mother requested the in camera interview and did not object at

the hearing.   This Court will not consider an argument on appeal

that was not presented to the trial court.   Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

Accordingly, Rule 5A:18 bars our consideration of this question

on appeal.   Moreover, the record does not reflect any reason to

invoke the good cause or ends of justice exceptions to Rule

5A:18.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                               - 4 -